                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TAMMY NIDIFFER,

            Plaintiff,                             Case No. 18-cv-11636

                                                   Paul D. Borman
v.                                                 United States District Judge

                                                   Mona K. Majzoub
COMMISSIONER OF                                    United States Magistrate Judge
SOCIAL SECURITY,

          Defendant.
_____________________________/

 ORDER (1) ADOPTING MAGISTRATE JUDGE MAJZOUB’S JUNE 7, 2019
          REPORT AND RECOMMENDATION (ECF NO. 17);
               (2) GRANTING THE COMMISSIONER’S
         MOTION FOR SUMMARY JUDGMENT (ECF NO. 15);
                 (3) DENYING PLAINTIFF’S MOTION
            FOR SUMMARY JUDGMENT (ECF NO. 11); and
      (4) AFFIRMING THE DECISION OF THE COMMISSIONER

      On June 7, 2019, Magistrate Judge Mona K. Majzoub issued a Report and

Recommendation to affirm the determination of the Commissioner of Social Security

(“Commissioner”) in this action denying Plaintiff’s application for social security

benefits. (ECF No. 17, Report and Recommendation.) Having reviewed the Report

and Recommendation, and there being no timely objections under 28 U.S.C. §

636(b)(1) and E.D. Mich L.R. 72.1(d), the Court ADOPTS the Report and

                                        1
Recommendation, DENIES Plaintiff’s Motion for Summary Judgment (ECF No. 11),

GRANTS Defendant’s Motion for Summary Judgment (ECF No. 15), and AFFIRMS

the findings of the Commissioner.

IT IS SO ORDERED.



                                    s/Paul D. Borman
                                    PAUL D. BORMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: July 2, 2019




                                     2
